UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-34637 ANTHERA PHARMACEUTICALS,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-1852016 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 25801 Industrial Boulevard, SuiteB Hayward, California (Address of Principal Executive Offices) (Zip Code) (510) 856-5600 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant:(1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of November 10, 2014, the number of outstanding shares of the registrant’s common stock, par value $0.001 per share, was 22,939,553. ANTHERA PHARMACEUTICALS,INC. FORM10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2014 INDEX Page PartI — Financial Information 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2014 (Unaudited) and December31, 2013 3 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months and Nine Months ended September 30, 2014 and 2013 4 Condensed Consolidated Statements of Comprehensive Loss (Unaudited) for the Three Months and Nine Months ended September 30, 2014and 2013 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for theNine months ended September 30, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PartII — Other Information 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 44 Signatures 45 Table of Contents PARTI — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ANTHERA PHARMACEUTICALS,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (Unaudited) September 30,2014 December31,2013 ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property and equipment — net Restricted cash Other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued clinical expenses Accrued liabilities Accrued payroll and related costs Short-term portion of notes payable, net of discount Total current liabilities Notes payable, net of discount Total liabilities Commitments and Contingencies (Note 5) Stockholders’ equity: Common stock, $0.001 par value, 100,000,000 shares authorized; 22,849,223 and 19,415,901shares issued and outstanding as of September 30, 2014 and December31, 2013, respectively 23 19 Additional paid-in capital Accumulated deficit ) Total stockholders’ equity TOTAL $ $ The accompanying notes are an integral part to these Condensed Consolidated Financial Statements. 3 Table of Contents ANTHERA PHARMACEUTICALS,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (unaudited) Threemonthsended September 30, Nine months ended September 30, OPERATING EXPENSES: Research and development $ General and administrative Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Other income (expense) ) 14 ) 33 Interest expense ) Total other income (expense) NET LOSS $ ) $ ) $ ) $ ) Net loss per share—basic and diluted $ ) $ ) $ ) $ ) Weighted-average number of shares used in per share calculation—basic and diluted The accompanying notes are an integral part to these Condensed Consolidated Financial Statements. 4 Table of Contents ANTHERA PHARMACEUTICALS,INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (unaudited) Threemonthsended September 30, Nine months ended September 30, Net loss $ $ ) $ $ ) Unrealized gain (loss) on short term investments — — Comprehensive loss $ $ ) $ $ ) The accompanying notes are an integral part to these Condensed Consolidated Financial Statements. 5 Table of Contents ANTHERA PHARMACEUTICALS,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine months endedSeptember 30, CASH FLOW FROM OPERATING ACTIVITIES: Net loss $ $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Realized (gain)/loss on short-term investments — 12 Stock-based compensation expense Amortization of discount on notes payable 59 Amortization of debt issuance costs 96 Changes in assets and liabilities: Prepaid expenses and other assets 69 Accounts payable Accrued clinical expenses Accrued liabilities 54 Accrued payroll and related costs Net cash used in operating activities INVESTING ACTIVITIES: Property and equipment purchases — Proceeds from sale of short-term investments —- Decrease (increase) in restricted cash Net cash provided by (used) in investing activities FINANCING ACTIVITIES: Proceeds from issuance of convertible notes and notes payable, net of issuance costs — Principal payment against note payable Proceeds from issuance of common stock, net of offering costs Proceeds from issuance of common stock pursuant to employee stock purchase plan and exercise of stock options, net 4 44 Net cash provided by (used in) financing activities Effect of exchange rates on cash and cash equivalents —- NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS — Beginning of period CASH AND CASH EQUIVALENTS — End of period $ $ SUPPLEMENTAL CASH DISCLOSURES OF CASH FLOW INFORMATION: Interest Paid $ $ The accompanying notes are an integral part to these Condensed Consolidated Financial Statements. 6 Table of Contents ANTHERA PHARMACEUTICALS,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization Anthera Pharmaceuticals, Inc. (the “Company” or “Anthera”) was incorporated on September 9, 2004 in the state of Delaware. Anthera is a biopharmaceutical company focused on developing and commercializing therapeutics to treat autoimmune and genetic diseases. The Company’s primary product candidate, blisibimod, targets elevated levels of B-cell activating factor, or BAFF, which has been associated with a variety of B-cell mediated autoimmune diseases, including systemic lupus erythematosus, or lupus, IgA nephropathy, lupus nephritis, multiple myeloma, and others.The Company’s second product candidate, Sollpura TM (liprotamase), is an enzyme product intended for the treatment of exocrine pancreatic insufficiency (“EPI”), often seen in patients with cystic fibrosis and other conditions. The Company’s planned principal operations are acquiring product and technology rights, raising capital and performing research and development activities.The Company is currently conducting research and development activities to treat autoimmune diseases.The Company’s activities are subject to significant risks and uncertainties.Successful completion of the Company’s development programs and, ultimately, the attainment of profitable operations are dependent on future events, including, among other things, its ability to access potential markets; secure financing; develop a customer base; attract, retain and motivate qualified personnel; and develop strategic alliances. Since inception in 2004, the Company has funded its operations through equity offerings, private placements of convertible debt and debt financings.During the three and nine month period ended September 30, 2014, the Company incurred a net loss of $7.0 million and $22.2 million, respectively. Cash used in operating activities was approximately $19.4 million for the nine months ended September 30, 2014.The Company expects to continue to incur substantial losses and negative cash flows from operations over the next several years during its clinical development phase. As of the date of this report, the Company anticipates its existing cash, cash equivalents and access to additional capital through an equity purchase agreement and equity offering are sufficient to fund its near term liquidity needs for at least the next 12 months. To fully execute its business plan, the Company will need to complete certain research and development activities and clinical studies. Further, the Company’s product candidates will require regulatory approval prior to commercialization. These activities may span many years and require substantial expenditures to complete and may ultimately be unsuccessful. Any delays in completing these activities could adversely impact the Company. The Company will need substantial additional financing to conduct new trials in the development of its product candidates; such financing may not be available on terms favorable to the Company, if at all. The Company plans to meet its capital requirements primarily through issuances of equity securities, debt financing, potential partnerships and in the longer term, revenue from product sales. Failure to generate revenue or raise additional capital would adversely affect the Company’s ability to achieve its intended business objectives. Basis of Presentation The accompanying Condensed Consolidated Financial Statements have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q and do not include all of the information and note disclosures required by U.S. generally accepted accounting principles (U.S. GAAP) for complete financial statements. The Condensed Consolidated Financial Statements should therefore be read in conjunction with the Consolidated Financial Statements and Notes thereto for the fiscal year ended December31, 2013 included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission ("SEC") on March 28, 2014. The accompanying Condensed Consolidated Financial Statements have been prepared in accordance with U.S. GAAP, which requires management to make estimates and assumptions that affect amounts reported in the Condensed Consolidated Financial Statements and accompanying disclosures. Although these estimates are based on management’s best knowledge of current events and actions that the Company may undertake in the future, actual results may be different from those estimates. The Condensed Consolidated Financial Statements reflect all adjustments of a normal, recurring nature that are, in the opinion of management, necessary for a fair presentation of results for these interim periods. The results of operations for the three and nine months ended September30, 2014 are not necessarily indicative of the results that may be expected for the fiscal year ending December31, 2014. The Company has evaluated events and transactions subsequent to the balance sheet date and have disclosed all events or transactions that occurred subsequent to the balance sheet date but prior to filing this Quarterly Report on Form 10-Q that would require recognition or disclosure in the Condensed Consolidated Financial Statements. Significant Accounting Policies There have been no changes in the Company’s significant accounting policies for the three and nine months ended September 30, 2014 as compared to the significant accounting policies described in the Company’s Annual Report on Form10-K for the fiscal year ended December31, 2013. 7 Table of Contents Use of Estimates The preparation of these condensed consolidated financial statements in conformity with U.S. GAAP requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, expenses and related disclosures. On an ongoing basis, management evaluates its estimates, including critical accounting policies or estimates related to clinical trial accruals,tax provision, warrant valuation and stock-based compensation. The Company bases its estimates on historical experience and on various other market specific and other relevant assumptions that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ significantly from these estimates. Recent Accounting Pronouncements On June 10, 2014, the Financial Accounting Standard Board (“FASB”) issued guidance intended to reduce the overall cost and complexity associated with financial reporting for development stage entities, without reducing the availability of relevant information,Accounting Standards Update No. 2014-10 (“ASU 2014-10”), Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements, Including an Amendment to Variable Interest Entities Guidance in Topic 810, Consolidation removes all incremental financial reporting requirements from U.S. GAAP for development stage entities.The amendments made by ASU 2014-10 are effective for public business entities for annual reporting periods beginning after December 15, 2014, and interim periods therein.Early application of each of the amendments is permitted for any annual reporting period or interim period for which the entity’s financial statements have not yet been issued.The Company elected to early adopt the new provision of ASU 2014-10 in the interim period ended June 30, 2014 and therefore, has eliminated the presentation of inception-to-date information since June 30, 2014. 2.RECLASSIFICTION OF PRIOR YEAR PRESENTATION Certain prior year amounts have been reclassified for consistency with the current period presentation, including an immaterial reclassification between accrued liabilities and accrued clinical expenses for the period ended December 31, 2013 and an immaterial reclassification between cash flow from financing activities and cash flow from operating activities for the nine months ended September 30, 2013 This change in classification has no effect on the previously reported Condensed Consolidated Statement of Operations for any period. 3. NET LOSS PER SHARE Basic net loss attributable to common stockholders per share is computed by dividing loss available to common stockholders (the numerator) by the weighted-average number of common shares outstanding (the denominator) during the period. Shares issued during the period and shares reacquired during the period are weighted for the portion of the period that they were outstanding.The computation of diluted Earnings Per Share, or EPS, is similar to the computation of basic EPS except that the denominator is increased to include the number of additional common shares that would have been outstanding if the dilutive potential common shares had been issued. In addition, in computing the dilutive effect of convertible securities, the numerator is adjusted to add back any convertible preferred dividends and the after-tax amount of interest recognized in the period associated with any convertible debt.The numerator also is adjusted for any other changes in income or loss that would result from the assumed conversion of those potential common shares, such as profit-sharing expenses.Diluted EPS is identical to basic EPS since common equivalent shares are excluded from the calculation, as their effect is anti-dilutive. The following table summarizes the Company’s calculation of net loss per common share (in thousands except share and per share amounts): ThreeMonthsEndedSeptember Nine months endedSeptember 30, Net loss per share Numerator Net loss $ $ ) $ $ ) Denominator Denominator for basic and diluted net loss pershare Basic and diluted net loss per share $ $ ) $ $ ) 8 Table of Contents As the Company incurred net losses for all of the periods presented, the following outstanding potentially dilutive securities were excluded from the computation of diluted net loss per share, as the effect of including them would have been antidilutive. Threeand Nine months endedSeptember 30, Options to purchase common stock Warrants to purchase common stock Restricted stock units Total 4. CASH EQUIVALENTS At September 30, 2014 and December31, 2013, the amortized cost and estimated fair value of investments are set forth in the following tables (in thousands): September 30,2014 Amortized Cost Gross Unrealized Gains Estimated FairValue Cash $ — Money market funds — Total $ — December31,2013 Amortized Cost Gross Unrealized Gains Estimated FairValue Cash $ $ — $ Money market funds — Total $ $ — $ 5. FAIR VALUE OF FINANCIAL INSTRUMENTS Pursuant to the accounting guidance for fair value measurement and its subsequent updates, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. The accounting guidance establishes a hierarchy for inputs used in measuring fair value that minimizes the use of unobservable inputs by requiring the use of observable market data when available. Observable inputs are inputs that market participants would use in pricing the asset or liability based on active market data. Unobservable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability based on the best information available in the circumstances. The fair value hierarchy is broken down into the three input levels summarized below: · Level 1 — Valuations are based on quoted prices in active markets for identical assets or liabilities and readily accessible by us at the reporting date. Examples of assets and liabilities utilizing Level 1 inputs are certain money market funds, U.S. Treasuries and trading securities with quoted prices on active markets. · Level 2 — Valuations based on inputs other than the quoted prices in active markets that are observable either directly or indirectly in active markets. Examples of assets and liabilities utilizing Level 2 inputs are U.S. government agency bonds, corporate bonds, commercial paper, certificates of deposit and over-the-counter derivatives. · Level 3 — Valuations based on unobservable inputs in which there is little or no market data, which require us to develop our own assumptions. The following tables present the Company’s fair value hierarchy for all its financial assets (including those in cash and cash equivalents), in thousands, by major security type measured at fair value on a recurring basis (in thousands): 9 Table of Contents September 30,2014 Estimated FairValue Level1 Level2 Level3 Money market funds $ $ — $ — December31,2013 Estimated FairValue Level1 Level2 Level3 Money market funds $ $ $ — $ — AtSeptember 30, 2014 and December 31, 2013, the fair value of the principal amount of the Company’s outstanding notes payable are classified within the hierarchy as follows (in thousands): September 30, 2014 Estimated Fair Value Level1 Level2 Level3 Notes Payable ($7,312, net of $160 note discount) $ $ — $ — $ December31, 2013 Estimated Fair Value Level1 Level2 Level3 Notes Payable ($18,095, net of $220 note discount) $ $ — $ — $ The fair value of notes payable is estimated based on current interest rates available to the Company for debt instruments with similar terms, degrees of risk and remaining maturities.The carrying value of these obligations, as of each period presented, approximate their respective fair values.For disclosure purposes, the fair value of the principal amount of the Company’s outstanding debt obligations is considered to be a Level 3 measurement. There were no transfers between Level 1, Level 2 or Level 3 for the periods ended September 30, 2014 and 2013. 6. COMMITMENTS AND CONTINGENCIES Leases The Company leases its main operating facility in Hayward, California. The lease is for approximately 14,000 square feet and expires in September 2017. The Company recognizes rental expense on the facility on a straight line basis over the term of the lease. Differences between the straight-line net expenses on rent payments are classified as deferred rent liability. The Company’s deferred rent liability was immaterial as of September 30, 2014. Other Commitments In December 2007, the Company and Amgen, Inc. (“Amgen”) entered into a worldwide, exclusive license agreement (the “Amgen Agreement”) to develop and commercialize blisibimod in any indication, including for the treatment of systemic lupus erythematosus (“lupus”). Under the terms of the Amgen Agreement, the Company paid a non-refundable, upfront license fee of $6.0 million. As there was no future alternative use for the technology, the Company expensed the license fee in research and development expenses during 2007.Under the terms of the Amgen Agreement, the Company is obligated to make additional milestone payments to Amgen of up to $33.0 million upon the achievement of certain development and regulatory milestones. The Company is also obligated to pay tiered royalties on future net sales of products, ranging from the high single digits to the low teens. The Company’s royalty obligations as to a particular licensed product will be payable, on a country-by-country and licensed product-by-licensed product basis, for the longer of (a) the date of expiration of the last to expire valid claim within the licensed patents that covers the manufacture, use or sale, offer to sell or import of such licensed product by the Company or a sublicense in such country or (b) 10 years after the first commercial sale of the applicable licensed product in the applicable country.As of September 30, 2014, there were no outstanding obligations due to Amgen. On July 11, 2014, the Company and Eli Lilly and Company (“Eli Lilly”) entered into a worldwide, exclusive license agreement (the “Lilly Agreement”), to develop and commercialize liprotamase , a Phase 3 novel investigational Pancreatic Enzyme Replacement Therapy (“PERT”), for the treatment of patients with Exocrine Pancreatic Insufficiency, or EPI, often seen in patients with cystic fibrosis and other conditions.Under the terms of theLilly Agreement, the Company was not required to make any up-front payment but is obligated to make milestone payments of up to $43 million upon the achievement of certain regulatory and commercial sales milestones, none of which have been achieved as of September 30, 2014.In addition, after sales ofthe licensed products exceed an aggregate of $100 million in the United States, the Company is obligated to pay tiered royalties on future net sales of products, ranging from the single digits to the mid-teens, that are developed and approved as defined in the Lilly Agreement.The Company’s royalty obligations as to a particular licensed product will be payable, on a licensed product-by-licensed product basis, for the longer of (a)the date of expiration of the last to expire valid claim within the licensed patents that covers the manufacture, use or sale, offer to sell, or import of such licensed product by the Company or a sublicense in such country, or (b)12years after the first commercial sale of the applicable licensed product in the applicable country. 10 Table of Contents 7. NOTES PAYABLE In March 2011, the Company entered into a Loan and Security Agreement (“Loan Agreement”) with Hercules Technology Growth Capital, Inc. and Hercules Technology II, L.P. (together, “Hercules”).In conjunction with the Hercules loan, the Company issued a seven-year warrant to purchase 40,178 shares of the Company’s common stock at an exercise price of $48.00 per share. The warrant was immediately exercisable and expires in March 2018.The Company estimated the fair value of this warrant using the Black-Scholes option valuation model with the following assumptions: expected term of seven years, a risk-free interest rate of 2.87%, expected volatility of 63% and 0% expected dividend yield, resulting in a $1.3million discount from the par value of the loan, which was amortized as additional interest expense over the term of the loan using the effective interest rate method.Additionally, the Company was obligated to pay an end of the term charge of $937,500, which was also being expensed over the term of the loan.The Company repaid indebtedness under the Loan Agreement in full on April 3, 2013 in conjunction with the Company’s debt refinance (see below). The unamortized note discount and end of term charge was fully expensed to interest expense in April 2013 as a result of the payoff. On April 3, 2013, the Company entered a Credit and Security Agreement (the “MidCap Credit Agreement”) with MidCap Financial SBIC, LP (“MidCap”), pursuant to which MidCap made a $10.0 million loan (the “MidCap Loan”) to the Company. Proceeds from the MidCap Loan were used to repay the entire outstanding principal and end of term charge due to Hercules. The MidCap Credit Agreement matures on October 3, 2016 and the loan bears interest at an annual rate equal to 9.75%. Additionally, the Company is also obligated to pay an end of term charge of $400,000, which is being expensed over the term of the MidCap Credit Agreement using the effective interest rate method.Interest and principal are payable in cash on a monthly basis beginning May 1, 2013. At September 30, 2014, the outstanding principal owed under the MidCap Credit Agreement was $6.0 million.The Company repaid MidCap in full on October 17, 2014 and terminated the MidCap Credit Agreement in conjunction with the payoff.See Note 10 Subsequent Event for further disclosure. The MidCap Loan is secured by a pledge of substantially all assets of the Company, excluding intellectual property as well as the Cash Security Account with Square 1 Bank. In conjunction with the MidCap Loan, the Company issued a warrant to MidCap to purchase 73,529 shares of the Company’s common stock, at an exercise price of $5.44 per share. The warrant was immediately exercisable and expires on October 3, 2016. The Company estimated the fair value of this warrant using the Black-Scholes option valuation model with the following assumptions: expected term of 3.5 years, a risk-free interest rate of 0.39%, expected volatility of 124% and 0% expected dividend yield. The Company applied the relative fair value method to allocate the $10.0 million proceeds received under the MidCap Credit Agreement between the loan and warrant. The initial carrying amount assigned to the loan was $9.7 million and was recorded as Notes payable—net of discount on the Company’s balance sheet. The fair value allocated to the warrant of $280,000 was recorded as an increase to additional paid-in capital in the Company’s balance sheet. The resulting $280,000 discount from the $10.0 million par value of the loan was amortized as an additional interest expense over the term of the loan using the effective interest rate method. The discount was fully amortized in October 2014 in conjunction with the payoff and termination of the Midcap Credit Agreement.See Note 10 Subsequent Event for further disclosure. On April 3, 2013, the Company entered into a Loan and Security Agreement (the “Square 1 Loan Agreement”) with Square 1 Bank, pursuant to which Square 1 Bank made a $10.0 million loan to the Company. The proceeds of such loan are used exclusively to fund a cash security account (the “Cash Security Account”) at Square 1 Bank. The term loan under the Square 1 Loan Agreement matures on April 3, 2017 and bears interest at an annual rate equal to 1.00%. Interest is payable in cash on a monthly basis starting May 1, 2013 and the principal is payable in a lump sum upon maturity of the term loan. However, the Company may prepay the principal in whole or in part from time to time without penalty or premium. For the nine months ended September 30, 2014, the Company repaid $8.6 million in principal to Square 1 Bank.At September 30, 2014, the outstanding principal owed under the Square 1 Loan Agreement was $1.4 million. The Square 1 Loan Agreement contains customary representations and warranties and certain affirmative and negative covenants including, among other things, maintenance of a balance in the Cash Security Account of not less than the lesser of (a) $10.0 million and (b) the aggregate amount all debt, principal, interest and other amounts owed to Square 1 Bank in the Cash Security Account, and restrictions on mergers. As of September 30, 2014, the Company was in full compliance with the covenants under the Square 1 Loan Agreement.The loan under the Square 1 Term Loan Agreement is not guaranteed by any of the Company’s existing subsidiaries, nor have any existing subsidiaries of the Company pledged any of their assets to secure the loan. In connection with the MidCap and Square 1 Bank loan arrangements, the Company incurred note issuance costs of approximately $298,000, which are recorded as long-term assets on the Company’s balance sheet. The note issuance costs were being amortized to interest expense over the term of the Loan Agreements using the effective interest rate method and fully amortized in October 2014 in conjunction with the payoff and termination of the Midcap Credit Agreement.See Note 10 Subsequent Event for further disclosure. 11 Table of Contents 8. STOCKHOLDERS’ EQUITY Common Stock In April 2013, the Company entered into an equity purchase agreement (the “Purchase Agreement”) with Lincoln Park Capital Fund, LLC (“LPC”), pursuant to which the Company has the right to sell to LPC up to an aggregate of $18.5 million of the Company’s common stock.Upon executing the agreement, LPC made an initial purchase of $2.0 million of common stock.Subsequent to the initial purchase, the Company has sold approximately $2.1 million of common stock to LPC as of September 30, 2014, which results in approximately $14.4 million of the Company’s common stock remaining available to be sold under the Purchase Agreement. In April 2013, the Company filed a universal shelf registration statement with the SEC on Form S-3 (File No. 333-187780) for the proposed offering from time to time of up to $100.0 million of its securities, including common stock, preferred stock, debt securities and/or warrants.On November 15, 2013, the Company entered into a Sales Agreement (the “Agreement”) with Cowen and Company, LLC (“Cowen”) to create an at-the-market equity program (“ATM”) under which the Company from time to time may offer and sell shares of its common stock, par value $0.001 per share, having an aggregate offering price of up to $25.0 million through Cowen, as agent. The Company registered $25.0 million under the registration statement for the ATM. As of September 30, 2014, the Company had sold $9.4 million of common stock pursuant to the ATM and $15.6 millionremained available for future issuance under this ATM. In addition, $75.0 million remained available for future issuance under the S-3 shelf registration statement. Warrants In April 2013, in conjunction with the MidCap Loan, the Company issued a warrant to MidCap to purchase 73,529 shares of the Company’s common stock, at an exercise price of $5.44 per share. The warrant was immediately exercisable and expires on October 3, 2016.In conjunction with the payoff and termination of the MidCap Credit Agreement on October 17, 2014, this warrant was cancelled and no longer remains outstanding.See Note 10 Subsequent Event for further disclosure. In March 2011, in conjunction with the Hercules loan, the Company issued a seven-year warrant to purchase 40,178 shares of the Company’s common stock at an exercise price of $48.00 per share. The warrant was immediately exercisable and expires in March 2018.As of September 30, 2014, the warrant remained outstanding and exercisable. In September 2010, the Company closed a private placement transaction with certain accredited investors pursuant to which the Company sold an aggregate of 1,312,492 units at a purchase price of $24.00 per unit, with each unit consisting of one share of common stock and a warrant to purchase an additional 0.40 shares of common stock. Each warrant is exercisable in whole or in part at any time until September 24, 2015 at an adjusted exercise price of $23.20 per share.As of September 30, 2014, 516,660 shares of warrants remain outstanding and exercisable. 9.SHARE-BASED COMPENSATION PLANS Option Plans On March 25, 2013, the Company’s board of directors adopted the 2013 Stock Option and Incentive Plan (the “2013 Plan”), which was also approved by the Company’s stockholders at its annual general meeting on May 16, 2013. The Company initially reserved 1,750,000 shares of its common stock for the issuance of awards under the 2013 Plan, plus all shares remaining available for grant under the Company’s 2010 Stock Option and Incentive Plan (the “2010 Plan”), plus any additional shares returned under the 2010 Plan or 2013 Plan as a result of the cancellation, forfeiture or other termination (other than by exercise or forfeiture to satisfy tax withholding) of awards issued pursuant to the 2010 Plan or 2013 Plan, subject in all cases to adjustment including reorganization, recapitalization, reclassification, stock dividend, stock split, reverse stock split or other similar change in the Company’s capital stock.In June 2014, the Company’s stockholders approved an increase of 500,000 shares of common stock for future issuance under the 2013 Plan.Of the shares of common stock reserved for issuance under the 2013 Plan, no more than 750,000 shares will be issued to any individual participant as incentive options, non-qualified options or stock appreciation rights during any calendar year. The 2013 Plan permits the granting of incentive and non-statutory stock options, restricted and unrestricted stock awards, restricted stock units, stock appreciation rights, performance share awards, cash-based awards and dividend equivalent rights to eligible employees, directors and consultants. The option exercise price of an option granted under the 2013 Plan may not be less than 100% of the fair market value of a share of the Company’s common stock on the date the stock option is granted. Options granted under the 2013 Plan have a maximum term of 10 years and generally vest over four years. In addition, in the case of certain large stockholders, the minimum exercise price of incentive options must equal 110% of fair market value on the date of grant and the maximum term is limited to five years. Subject to overall 2013 Plan limitations, the maximum aggregate number of shares of common stock that may be issued in the form of incentive options shall not exceed 6,250,000 shares of common stock. 12 Table of Contents The 2013 Plan does not allow the option holders to exercise their options prior to vesting. The terms of awards granted during the three and nine months ended September 30, 2014 and the methods for determining the grant date fair value of the awards were consistent with those described in the financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The following table summarizes stock option activity under the Company’s share-based compensation plans for the nine months ended September 30, 2014 (in thousands except share and per share amounts): Numberof Options Weighted- Average Exercise Price Weighted- Average Remaining Contractual LifeinYears Aggregate Intrinsic Value Balance at December31, 2013 $ $
